Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0142988 by Chao et. al. (hereafter Chao).
Claim 1:
Chao discloses “pseudo-randomly selecting, at a start time of an object processing cycle, a first node and a second node from a plurality of nodes in the blockchain network;” [pseudo-randomly selecting (fig. 4a order the transaction proposals/ fig. 4a rankings to the plurality of the endorser nodes), at a start time of an object processing cycle (fig. 2b, 291), a first node (0058, endorsing node ) and a second node (0058, client node) from a plurality of nodes (0042, 0048: bc nodes) in the blockchain network (fig. 1; 0047, blockchain network)]
“assigning the first node to be a virtual executing node configured to perform a calculation on an object on the blockchain network;” [assigning (fig. 4a, ranking) the first node (0058, endorsing node)to be a virtual executing node configured to perform a calculation on an 
“assigning the second node to be a light material executing node configured to store a result of the calculation performed by the virtual executing node;” [assigning (fig. 4a, order) the second node (0058, client node) to be a light material executing node configured to store a result of the calculation performed by the virtual executing node (0058, proposal response is sent back to the client; result – proposal response)]
“determining a risk level of the performed calculation;” [determining a risk level of the performed calculation (0061, inspects/ verifies the endorsing peers signatures and compares the proposal responses to determine if the proposal response is the same…i.e. did all peer nodes necessary for the transaction endorse the transaction)]
“subsequent to an end time of the object processing cycle, determining, based on the risk level of the calculation, a number of nodes to assign as virtual validating nodes configured to verify the result of the calculation stored on the light material executing node; and” [subsequent to an end time of the object processing cycle (fig. 2b 295), determining, based on the risk level of the calculation (0061, determine if the proposal response is the same), a number of nodes to assign as virtual validating nodes (fig. 2b, 283, 282, 281) configured to verify the result (fig. 2b commit tx to ledger) of the calculation stored on the light material executing node (fig. 2b, 260 client node)]
“assigning, from the plurality of nodes, a subset of nodes as the virtual validating nodes, wherein a size of the subset equals the determined number of nodes.”[ assigning (fig. 2b, 294), from the plurality of nodes (fig. 2b, 260 , 281, 282, 283, 284), a subset of nodes (fig. 2b 281, 282, 283)as the virtual validating nodes (fig. 2b, 0058 validate the transaction), wherein a size of Claim 2:
Chao discloses “The method of claim 1, wherein prior to the start time of the object processing cycle, a respective static role is assigned to each of the plurality of nodes when each node is registered into the blockchain network, wherein the respective static role is one of: (1) virtual, (2) light material, and (3) heavy material, and wherein the first node is assigned a virtual role and the second node is assigned a light material role.”[ wherein prior to(fig. 1 118-120, assign rankings/ order the transaction proposals) the start time of the object processing cycle (fig. 2b), a respective static role  is assigned to each of the plurality of nodes (fig. 1 103, 105, 107, 109) when each node is registered into the blockchain network (fig. 1), wherein the respective static role is one of: (1) virtual (0058, initiate the transaction; 0058, endorsing peer), (2) light material (0058, proposal response is sent back to the client; 0058, client node), and (3) heavy material (0058 ordered transactions; 0058, order service node), and wherein the first node (fig. 2 281) is assigned a virtual role (0058, initiate the transaction; 0058, endorsing peer) and the second node (fig. 2 260) is assigned a light material role (0058, proposal response is sent back to the client; 0058, client node)]Claim 3:
Chao discloses “The method of claim 2, further comprising: increasing a network throughput and cache size of the blockchain network by assigning the light material role to new nodes being registered and/or existing nodes in the plurality of nodes.”[ increasing a network throughput (0005, network bandwidth) and cache size of the blockchain network (0005 minimum number of nodes to perform validation, ordering, and consensus functions) by assigning the light material Claim 4:
Chao discloses “The method of claim 2, further comprising: increasing a network storage capacity of the blockchain network by assigning a heavy material role to new nodes being registered and/or existing nodes in the plurality of nodes.”[ increasing a network storage capacity of the blockchain network(0005, network bandwidth)  by assigning a heavy material role(0058 ordered transactions; 0058, order service node) to new nodes being registered and/or existing nodes in the plurality of nodes (fig. 1 107)]Claim 6:
Chao discloses “The method of claim 2, further comprising: increasing a network compute power of the blockchain network by assigning the virtual role to new nodes being registered and/or existing nodes in the plurality of nodes.”[ increasing a network compute power of the blockchain network (0005, network bandwidth)  by assigning the virtual role (0058, initiate the transaction; 0058, endorsing peer) to new nodes being registered and/or existing nodes in the plurality of nodes (fig. 1 105)]Claim 7:
Chao discloses “The method of claim 1, wherein the first node and the second node are not in the subset of nodes.”[wherein the first node (fig. 1, client nodes) and the second node (fig. 1 105 endorser nodes) are not in the subset of nodes (fig. 1 109, committer node)]Claim 8:
Claim 10:
Chao discloses “The method of claim 1, wherein subsequent to the light material executing node storing the result, a light material validating node is configured to verify whether the light material executing node is authorized to store the result and whether the result is correctly stored.”[ wherein subsequent to the light material executing node storing the result (0058, proposal response is sent back to the client 260), a light material validating node (0060, endorsing peer node) is configured to verify whether the light material executing node is authorized to store the result (0060, that the submitter (client 260)is properly authorized to Claim 11:
Chao discloses “The method of claim 1, wherein the light material executing node is further configured to: receive and store (1) validation requests from the subset of nodes and (2) object requests from the virtual executing node; and provide data satisfying the validations requests and object requests.”[ wherein the light material executing node is further configured to(0058, proposal response is sent back to the client 260): receive and store (1) validation requests from the subset of nodes(0061 verifies the endorsing peers signatures)  and (2) object requests from the virtual executing node(0061, compare proposal responses); and provide data satisfying the validations requests and object requests (0058, if approved.  The client 260 assembles the endorsements into a transaction payload)]Claim 12:
Chao discloses “The method of claim 11, wherein the light material executing node is further configured to transmit copies of the at least one validation result and the result of the calculation to at least one of another light material executing node and a heavy material node in the blockchain network, based on a replication factor, such that the at least one validation result and the result of the calculation are not lost if the light material executing node fails.”[ wherein the light material executing node is further configured to(0058, proposal response is sent back to the client 260) transmit copies of the at least one validation result and the result of the calculation to at least one of a heavy material node in the blockchain network(0058, if approved.  The client 260 assembles the endorsements into a transaction payload), based on a replication factor (0058, delivers ordered transactions as blocks to all peers 281-283), such that the at least one validation Claim 13:
Claim 13 recites similar limitations as that of claim 1 except that claim 13 is directed towards a system. Claim 13 limitations are rejected under similar rationale as that of claim 1 above.  Chao further discloses a hardware processor in at least fig. 7.   Claim 14-16 and 18-19:
 Claims 14-16 and 18-19 recites similar limitations as that of claims 2-4 and 6-7 except that claims 14-16 and 18-19 are directed towards a system. The limitations of claims 14-16 and 18-19 are rejected under similar rationale as that of claims 2-4 and 6-7 above.  Chao further discloses a hardware processor in at least fig. 7.   Claim 20:
Claim 20 recites similar limitations as that of claim 1 except that claim 20 is directed towards a non-transitory computer readable medium. Claim 20 limitations are rejected under similar rationale as that of claim 1 above.  Chao further discloses a non-transitory computer readable medium in at least fig. 7.   
Allowable Subject Matter
Claims 5, 9, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 20210256016 by Gramoli et. al. provides for a block chaining process in accordance with identifying role delegation, transaction proposal, verification of proposed transaction sets, and a block decision and update, see figure 4 and 6. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL PHAM/Primary Examiner, Art Unit 2167